Title: From John Adams to Benjamin Stoddert, 19 May 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy May 19th 1799

I thank you for your favor of the 13th & the copies of Murrays letters, with the perusal of which, I have been highly delighted. I pray you that every exertion may be made to get to sea not only the vessels in the Delleware, but the Constitution & the Merrimack which are arrived in Boston Harbor. It will be ruinous to the crews & the reputation of the officers to lie long in port. Those that go to the West Indies should take under their convoys fleets of merchantmen, & the convoys from the West Indies I think should come all the way home
Inclosed is a letter from Jeremiah Obrien which I pray you to consider.
With great esteem &c.
